Citation Nr: 0800790	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic schizophrenia, and if so, whether service connection 
should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
March 1968.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
claim to reopen a claim for entitlement to service connection 
for schizophrenia disorder, with atypical depressive 
symptomatology, claimed as PTSD.    

In his March 2004 substantive appeal, the veteran requested a 
personal hearing and it was scheduled for July 2004.  One 
week before the hearing, the veteran withdrew that request.  

In September 1988, the veteran originally sought entitlement 
to service connection for a nervous condition and PTSD and 
the February 1989 rating decision denied service connection 
for nervous condition, PTSD.  Thereafter, the veteran's 
claims filed in April 1989 and in December 1996 only 
addressed entitlement to service connection for PTSD.  When 
the current claim was filed in February 2003, the veteran 
asked to reopen his claim for service connected compensation 
for his condition of chronic schizophrenia-that includes 
PTSD.  In the April 2003 rating decision and in the 
February 2004 statement of the case (SOC), the RO addressed 
both the evidence to support a disability of PTSD and the 
evidence to support a schizophrenia disability, but treated 
the two disabilities as parts of one claim.  Since the 
evidence submitted after the SOC addressed only PTSD, the 
September 2004 supplemental statement of the case (SSOC) 
addressed only PTSD.  

For three reasons, the Board has here separated the one issue 
(schizophrenia that includes PTSD) into two separate issues, 
as identified above.  First, there are special regulations 
that govern the evidence necessary for substantiating a claim 
for PTSD (see 38 C.F.R. § 3.304(f)) that do not apply to a 
claim for schizophrenia.  Second, since the veteran has filed 
two other claims to reopen his claim for PTSD, without 
addressing schizophrenia in them, the dates of the last, 
prior, final decisions for the two psychiatric disabilities 
are different.  Third, as discussed below, the unestablished 
facts necessary to establish service connection for the two 
disabilities are different.  To establish service connection 
for PTSD, the record must contain medical evidence of a 
current diagnosis of PTSD that is in accordance with 
38 C.F.R. § 4.125, whereas to establish service connection 
for chronic schizophrenia, the record must contain evidence 
that the disorder was incurred during service or within one 
year following discharge from service.  Thus, for clarity, 
the Board has addressed the two disabilities as separate 
issues on appeal.  


FINDINGS OF FACT

1.  A decision of the Board of Veterans Appeals, stamped with 
a date in August 2002, denied the veteran's claim for service 
connection for PTSD.  

2.  Of the evidence received since the August 2002 Board 
decision denying the claim for entitlement to service 
connection for PTSD, some evidence was previously submitted 
to agency decision makers, some evidence does not relate to 
the unestablished fact necessary to substantiate the PTSD 
claim, and while the remaining material evidence is neither 
cumulative nor redundant of evidence that was of record 
August 2002, none of it reasonably raises a possibility of 
sustaining the PTSD claim.  

3.  A decision of the Board of Veterans Appeals, stamped with 
a date in January 1996, denied the veteran's claim for 
service connection for an acquired psychiatric condition, to 
include PTSD; a motion for reconsideration of that Board 
decision was denied in August 1996.  

4.  Although some of the evidence received since the 
January 1996 Board decision denying the claim for entitlement 
to service connection for an acquired psychiatric disorder 
was new, none of it related to an unestablished fact 
necessary to substantiate the chronic schizophrenia claim.  




CONCLUSIONS OF LAW

1.  The August 2002 decision of the Board of Veterans 
Appeals, which denied the veteran's claim for service 
connection for PTSD, is final.  38 U.S.C.A. §§ 5107, 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304, 4.125, 20.1105 
(2007); 38 C.F.R. § 3.304 (1998).  

3.  The January 1996 decision of the Board of Veterans 
Appeals, which denied the veteran's claim for service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).  

4.  New and material evidence has not been received to reopen 
the claim for entitlement to chronic schizophrenia.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.307, 3.309,  20.1105 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the April 2003 rating decision, the RO denied the 
veteran's claim to reopen his claims for entitlement to 
service connection because new and material evidence had not 
been submitted.  Regardless of the RO's actions with respect 
to reopening a claim, on appeal, the Board must dispose of 
the claim on the proper basis, so that the Board must make 
its own determination whether a case should be reopened.  
Barnett v. Brown, 8 Vet. App. 1, 5 (1995) (although the RO 
reopened the service connection claim, the Board had a legal 
duty to determine whether new and material evidence had been 
received).  As discussed below, for each of the claims, since 
no evidence submitted since the last, prior, final denial of 
each claim on any basis meets the legal criteria for new and 
material evidence, the claim to reopen must be denied.  



I.  Finality of prior claims

When a determination by the RO is affirmed by the Board, the 
RO's determination is subsumed by the final appellate 
determination.  38 C.F.R. § 20.1104.  Decisions by the Board 
are stamped with the date of mailing on the face of the 
decision, and unless the Chairman of the Board of Veterans 
Appeals orders reconsideration, the decisions are final on 
that date.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  

In April 1989, the veteran filed a claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  That claim was denied in an April 1990 rating 
decision and the veteran appealed.  In January 1996, the 
Board denied the claim.  The Board's decision was stamped 
with the date of January 31, 1996.  Although the veteran 
filed a motion for reconsideration of that decision, that 
motion was denied in August 1996.  Thus, the Board's 
January 1996 decision is final.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a).  And since the veteran's later claims 
did not include a claim for service connection for any 
acquired psychiatric disorders other than PTSD, the 
January 1996 Board decision is the last, prior, final 
decision on that claim.  

In September 1996, the veteran filed a claim to reopen his 
claim for entitlement to service connection for PTSD.  In 
August 1997, the RO denied that claim, and the veteran 
appealed.  In August 2002, the Board denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
Board's decision was stamped with the date of August 2, 2002.  
That August 2002 Board decision is the last, prior, final 
decision on the PTSD claim.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1100(a).  



II.  New and material evidence

Unless new and material evidence is presented, when a claim 
is disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  But 
when a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
to support the claim, a determination must be made as to 
whether such evidence is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 20.1105.  

The regulations define new and material evidence as existing 
evidence that:  (1) was not previously submitted to agency 
decision makers; (2) by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; (3) is neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened; and (4) must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  If new and 
material evidence is submitted or secured with respect to a 
previously-denied claim, VA must reopen that claim and 
evaluate the merits of the claim in light of all the 
evidence, both new and old.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  But 
if no evidence meets all four requirements of new and 
material evidence, the claim cannot be reopened and the 
merits of the underlying service connection claim cannot be 
considered.  38 U.S.C.A. § 7104(b).  Thus, all evidence 
received since the last, prior, final denial of the claim 
must be examined to determine whether it meets the four 
requirements of new and material evidence.  38 C.F.R. 
§ 3.156(a).   

A.  PTSD 

Since the August 2002 Board decision, which is the last, 
prior, final decision on the PTSD claim, the following 
evidence has been received:  August 1990 Psychiatric Follow-
Up Note by Dr. Escabi; service personnel records; many 
documents (including medical evidence and financial reports) 
relating to a separate claim of whether a dependent child of 
the veteran is permanently incompetent; a May 2004 statement, 
with attachments, by a Marine who served with the veteran in 
Vietnam; VA treatment records from March 2000 to August 2002; 
October 1997 VA Request for Psychiatric Consult; 
November 1988 VA Form 21-2507 (Request for Physical 
Examination); and an August 2004 compensation and pension 
(C&P) PTSD examination report.  

The August 1990 Psychiatric Follow-Up Note by Dr. Escabi and 
the veteran's service personnel records were previously 
submitted to the RO.  The first requirement for new and 
material evidence is not met with respect to those documents.  
38 C.F.R. § 3.156(a).  Since the remaining evidence was not 
previously submitted to agency decision makers, it must be 
analyzed to determine whether it related to an unestablished 
fact necessary to substantiate the veteran's PTSD claim.  

In the August 2002 decision, the Board denied the veteran's 
claim for entitlement to service connection for PTSD because 
the evidence of record did not establish that the veteran's 
symptoms met the diagnostic criteria for PTSD.  38 C.F.R. 
§§ 3.304(f), 4.125.  Thus, the unestablished fact necessary 
to substantiate the claim is that the veteran's symptoms meet 
the diagnostic criteria for PTSD.  

Some of the evidence does not relate to that unestablished 
fact.  The medical and financial documents addressing issues 
of the competency of the veteran's child have nothing to do 
with the medical condition of the veteran.  Since not one of 
the VA medical treatment records obtained since the last, 
prior, final decision mentions PTSD, that evidence also does 
not relate to the unestablished fact necessary to 
substantiate the claim.  Similarly, since the May 2004 
statement by the veteran's friend, as well as the 
attachments, address the veteran's combat experiences during 
service and do not address any current diagnoses, the second 
requirement for new and material evidence is not met with 
respect to that evidence.  38 C.F.R. § 3.156(a).  

The remaining evidence meets the second and third 
requirements for new and material evidence.  The October 1997 
VA Request for Psychiatric Consult and November 1988 VA Form 
21-2507 (Request for Physical Examination) (asking that a 
compensation and pension examination be scheduled to evaluate 
the veteran's claimed nervous condition, PTSD, schizophrenia, 
laceration of lower right canaliculus, and laceration of 
lower right lid) were submitted by the veteran to support the 
argument that VA had already acknowledged that the veteran 
had been diagnosed with PTSD.  As such, they relate to the 
unestablished fact necessary to substantiate the veteran's 
PTSD claim.  Since the veteran's argument was not previously 
presented, that evidence is not cumulative or redundant of 
the evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened.  38 C.F.R. 
§ 3.156(a).  

Similarly, the August 2004 C&P examination report relates to 
an unestablished fact necessary to substantiate the veteran's 
claim because it specifically addresses whether the veteran's 
symptoms meet the criteria for a diagnosis of PTSD.  Since 
the report was prepared by a different medical professional 
than those who had previously submitted one and was based on 
all evidence of record, it is not cumulative nor redundant of 
the evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened.  38 C.F.R. 
§ 3.156(a).   

But none of that evidence meets the fourth requirement of new 
and material evidence because it does not raise a reasonable 
possibility of substantiating the claim.  The examination 
requests merely ask for a compensation and pension 
examination so a medical professional could evaluate whether 
the veteran had PTSD.  The examination requests do not 
establish that VA conceded that the veteran had been 
diagnosed with PTSD.  To the contrary, they establish that in 
response to the veteran's claims, a medical opinion was 
needed so that the RO could determine whether the veteran's 
symptoms met the diagnostic criteria for PTSD.  Since that 
evidence is not new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a), the PTSD claim can not be reopened 
on the basis of the examination requests.  

Nor can the claim be reopened on the basis of the August 2004 
C&P examination report because the examiner concluded that 
the veteran's symptoms did not meet the criteria for a 
diagnosis of PTSD.  With no evidence meeting all four 
requirements for new and material evidence, the claim to 
reopen the veteran's claim for entitlement to service 
connection for PTSD must be denied.  38 C.F.R. § 3.156(a).  
The veteran's representative argues that VA used the wrong 
standard in the supplemental statement of the case (SSOC) in 
determining whether the requirements for a PTSD diagnosis 
were met.  He points out that the RO determined that there 
was not a clear diagnosis of PTSD and the regulation 
requiring a "clear diagnosis" of PTSD was not applicable to 
this appeal because the standard has been amended to require 
that now a PTSD diagnosis be made in accordance with 
38 C.F.R. § 4.125(a).  Compare 38 C.F.R. § 3.304 (1998) with 
38 C.F.R. § 3.304(f) (2007).  The representative is correct 
that unlike all the prior claims filed by the veteran, since 
the amended regulation was in effect when the veteran filed 
this claim to reopen in February 2003, the correct standard 
to be used in determining whether to reopen the claim is 
whether the RO had received medical evidence of a diagnosis 
in accordance with 38 C.F.R. § 4.125.  38 C.F.R. § 3.304(f) 
(2007).  The SSOC had identified and reproduced the correct 
regulation in the section of the SSOC for pertinent laws.  In 
the section for reasons and bases, however, the RO stated 
that the regulation required medical evidence establishing a 
clear diagnosis of PTSD. But since no diagnosis of PTSD was 
obtained since the last, prior, final decision, even if the 
RO was using the wrong legal standard, the error is harmless.  
In any event, this Board applied the correct standard to all 
the evidence secured since the August 2002 Board decision, 
and since none of the evidence constituted a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125, the veteran's PTSD 
claim cannot be reopened.  

The veteran's representative also questions the denial of the 
veteran's PTSD claim by asking whether only VA evidence is 
valid.  There is nothing in the record to show that the RO 
was biased in deciding this appeal.  In any event, the Board 
has examined every single document submitted since the last, 
prior, final denial of the PTSD claim, whether generated by 
VA or by another source.  Since none of the evidence meets 
the requirements of 38 C.F.R. § 3.156(a), the veteran's claim 
can not be reopened.  

B.  Schizophrenia

Since the January 1996 decision of the Board denying the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder (which also included PTSD), 
much evidence was obtained by VA that had not been part of 
the record when the Board's January 1996 decision was issued.  
Of that new evidence, very little, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. §3.156(a).  

With respect to the veteran's psychiatric disorders other 
than PTSD, the January 1996 Board determined that based on 
the service records and evidence in the record, no acquired 
psychiatric disorder had been incurred during service.  See 
38 C.F.R. § 3.303 (one requirement for a service connection 
claim is that the claimed disability was incurred during 
service).  Moreover, with respect to the special inservice 
incurrence presumption rules of 38 C.F.R. § 3.307 and 3.309, 
the Board determined that since no psychosis was manifest 
within one year following discharge from service, it could 
not be presumed that any psychoses had been incurred during 
service.  Thus, the unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for schizophrenia are that the schizophrenia was incurred 
during service or that schizophrenia was manifest to a 
compensable degree within one year following service.  

Since the January 1996 Board decision, the following new 
evidence was submitted that mentions schizophrenia:  (1) the 
veteran's claim asking that his case be reopened for service 
connected compensation for his condition of chronic 
schizophrenia that includes PTSD; (2) the veteran's July 2004 
statement that when the witness statement (that does not 
mention schizophrenia) by someone who served with him in the 
Republic of Vietnam was read, VA should approve his claim for 
chronic schizophrenia acquired during service; and (3) the 
veteran's June 2003 statement asking that a November 1988 VA 
document that mentioned schizophrenia be analyzed because it 
showed that VA conceded his schizophrenia condition.  None of 
those documents have anything to do with the onset of a 
schizophrenia disorder.  Thus, they do not relate to an 
unestablished fact necessary to substantiate the claim. With 
no evidence that meets the definition of new and material 
evidence, the claim for chronic schizophrenia cannot be 
reopened.  



C.  Reasonable doubt

Finally, the reasonable doubt doctrine does not lead to a 
different result here.  When there is an approximate balance 
of positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  But here, as a matter of law, 
there was no evidence that met the definition of new and 
material evidence, so there is no reasonable doubt to 
resolve.  

III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO's February 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
April 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, and suggested 
what evidence might be helpful in establishing his claim.  

That letter did not invite the veteran to send VA whatever 
evidence he had in his possession pertaining to his claim, or 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award for service 
connection.  And the letter did not describe what 
deficiencies exited in the last, prior, final decision that 
would have to be overcome with new and material evidence.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
February 2003 letter. 
First, the claims to reopen were denied, so that service 
connection was not granted.  As a result, any notice issues 
about implementation of an award for service connection have 
been rendered moot.  Second, although the veteran was not 
specifically invited to submit to VA any evidence "in his 
possession," he was invited send the information describing 
the evidence or the evidence itself to the address provided.  
And the fact that the veteran did send evidence to VA in 
support of his claim shows that he had actual knowledge that 
he could submit to VA evidence he had in his possession.  
Also, by sending such evidence, the veteran showed that he 
had a meaningful opportunity to participate in the 
adjudication process.  See Overton v. Nicholson, 20 Vet. App. 
427, 439-444 (2006) (failure to provide timely notice is 
harmless if the claimant had a meaningful opportunity to 
participate in the processing of the claim).  

As for the specific requirements concerning new and material 
evidence, the February 2003 letter did inform the veteran 
that new and material evidence was necessary to reopen his 
claim.  And although the RO used an older version of the 
regulation not applicable to this appeal to define the term 
"new and material evidence," the older definition allows 
for more evidence, rather than less, to meet the regulatory 
requirements, so the veteran was not prejudiced by the RO's 
explanation of what new and material evidence is.  

The February 2003 letter did not clearly describe on what 
basis the Board had previously denied the veteran's claims.  
But the record shows that the veteran either had actual 
knowledge of what was needed, or should have known what was 
required.  With respect to PTSD, a copy of the Board's 
August 2002 decision was sent to the veteran.  That decision 
explained (at pages 8-9) that service connection for PTSD was 
being denied because the record failed to establish either a 
clear diagnosis of PTSD (which was the standard applicable 
under the old regulation) or a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (which is the standard applicable under 
the amended regulation).  Compare 38 C.F.R. § 3.304(f) (1998) 
with 38 C.F.R. § 3.304(f) (2007).  The decision further 
discussed the various conflicting medical opinions and 
concluded that the VA psychiatric examination reports (which 
show that the veteran does not suffer from symptoms which 
meet the diagnostic criteria for PTSD) were more probative 
and compelling with respect to the proper psychiatric 
diagnosis than the other medical opinions of record.    

Nor was the August 2002 Board decision the first time the 
veteran was informed of the reason why his PTSD claim could 
not be granted. The April 1990 rating decision stated that 
the evidence failed to demonstrate a diagnosis of PTSD by 
Board of Psychiatrists.  Under the reason for the decision, 
the September 1990 statement of the case (SOC) stated that 
medical evidence fails to support the diagnosis of PTSD. The 
December 1991 supplemental statement of the case (SSOC) 
stated that the veteran's psychiatric condition did not 
present characteristic symptoms of a reliable diagnosis of a 
PTSD required to warranted entitlement to service connection.  
In the November 1994 rating decision, the RO explained that 
the evidence of record did not show a diagnosis of PTSD.  The 
November 1994 SSOC stated that the evidence of record did not 
show a diagnosis of PTSD.  In the January 1996 decision, the 
Board's findings of fact included one that there was no 
competent medical evidence establishing a valid diagnosis of 
PTSD, and the evidence established that the veteran did not 
have this disorder.  

Although the February 2003 letter did not explicitly explain 
that the reason his PTSD claim had been previously denied was 
that the record showed he did not have an adequate diagnosis 
of PTSD, that letter did explain that to substantiate his 
claim, he needed evidence that he had a current mental 
disability.  It also advised him that if he had private 
medical records that would support his claim, he could 
complete the enclosed form to authorize release of his 
medical information and VA would obtain the records for him, 
or he could get these records himself and send them to VA.  
The letter also pointed out that he could help with his claim 
by telling VA about any additional information or evidence 
that he wanted VA to try to get for him.  So, the veteran was 
on notice that medical evidence about his PTSD disability was 
needed to reopen his claim.  

Finally, the veteran did submit evidence that he thought 
reflected VA's diagnosis of PTSD.  As discussed above, the 
documents requesting an examination to determine whether he 
had PTSD do not establish that VA conceded that the veteran 
had an adequate diagnosis of PTSD.  Yet, by producing that 
document and making that argument, the veteran showed that he 
understood that evidence about his PTSD diagnosis was needed.  
Thus, with respect to the PTSD claim, the purpose for the 
notice was met.  

As for the schizophrenia claim, the January 1996 Board 
informed the veteran that an acquired psychiatric disorder 
was not present in service or within one year thereafter.  
The Board noted that the service medical records gave no 
indication of the existence of a psychiatric disorder of any 
kind while the veteran was on active duty.  It determined 
that the earliest manifestations of any psychiatric 
abnormality were reportedly exhibited by the veteran in 
October 1981 and May 1982, more than 10 years after discharge 
from service.  

In the February 2003 letter notifying the veteran of the 
evidence needed to reopen his schizophrenia claim, he was 
notified that the claim for schizophrenia had previously been 
denied, and, that in order for VA to reconsider the issue, 
new and material evidence was needed.  He was notified that 
he could submit documents, statements from lay persons, 
medical reports or other similar evidence.  He was notified 
that if there were private medical records that would support 
his claim, he could complete an authorization form and VA 
would request those records for him.  
The April 2003 rating decision explained that the 
schizophrenia claim had been denied in February 1989 because 
it was not incurred in or aggravated by his military service, 
nor manifested to a compensable level within one year after 
discharge.  

Unlike the PTSD claim, where the veteran had been repeatedly 
told that the unestablished fact necessary to substantiate 
his claim was a diagnosis where his symptoms met the criteria 
for PTSD, the veteran has not received such repeated notice 
with respect to schizophrenia.  And the February 2003 letter 
failed to address what specific unestablished fact was 
necessary to substantiate his claim to reopen his claim for 
schizophrenia.    

But that notice did inform him that new and material evidence 
was necessary to reopen his claim.  Yet, all he submitted 
were his own statements that the claim should be granted.  He 
submitted no schizophrenia evidence whatsoever.  His buddy's 
statement addressed PTSD only, not schizophrenia.  

In any event, no purpose would be served by remanding this 
case for better notice with respect to the unestablished fact 
necessary to substantiate a claim for schizophrenia because 
the record shows that the veteran no longer has a current 
diagnosis of schizophrenia.  VA medical treatment records 
submitted since January 1996 do not mention schizophrenia.  A 
C&P examination was conducted in August 2004 and the examiner 
did not diagnose schizophrenia.  Indeed, in all the medical 
records submitted since the January 1996 Board decision, 
there are psychiatric evaluations that address PTSD, 
recurrent depressive disorder, dysthymia with anxiety 
features, borderline personality disorder, major depression, 
and adjustment disorder with depressed mood.  But none of 
those examiners diagnose, or even discuss, schizophrenia.  
Indeed, the veteran's representative did not address 
schizophrenia in the appellate brief.  Without a current 
schizophrenia disorder, service connection for schizophrenia 
could not, as a matter of law, be granted.  The veteran was 
therefore not prejudiced by the flaws in the February 2003 
letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his VA treatment records and by providing the 
veteran with an opportunity to present sworn testimony in a 
person hearing, to which he did not appear.  

The veteran's representative argues that the August 2004 C&P 
examination was insufficient for many reasons and requests 
that a new examination be conducted.  He argues that since 
one VA examiner in California was discharged for refusing to 
diagnose PTSD, the examiner in Puerto Rico who conducted the 
veteran's examination must not have done an adequate 
examination.  He asserts that since the examiner only stated 
that he reviewed the claims folder without having stated that 
he thoroughly reviewed it, he was not being careful in 
examining the veteran's past history.  He challenges the 
examiner's statement that the veteran's experienced no 
intrusive thoughts about a stressor because the veteran has 
reported that he has nightmares and at one time reported that 
he had flashbacks about Vietnam, which the representative 
asserts are intrusive.  He argues that the examiner 
interpreted the criteria for a diagnosis of PTSD incorrectly 
because that criteria does not require the veteran to have 
experienced intense fear at the time of the stressor.  

The Board finds that the examiner's report is fully supported 
by the record.  The examiner's observations about the 
veteran's demeanor in discussing his experiences in service 
support the examiner's conclusions about the intensity of his 
inservice experience and his current intrusive thoughts.  No 
evidence of bias against PTSD exists in the examiner's report 
nor any other place in the record.  

As for the demand for a new examination, until the veteran's 
claim has been reopened, VA has no duty to provide a C&P 
examination.  38 C.F.R. § 3.159(c)(4)(iii)(providing medical 
examinations applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, 345 F. 3d at  1341-43 
(statutory language and legislative history support 
regulation interpretation that VA has no duty to provide a 
medical examination until the case is reopened).  VA may 
provide more assistance than is required by the law, as it 
did in conducting the August 2004 C&P examination.  
38 U.S.C.A. § 5103A(g).  But merely because VA exercised its 
discretion to provide one examination not required by law 
does not mean that VA is required to do so again.  

VA met its duty to assist the veteran in this appeal.  


ORDER

New and material evidence has not been received and the claim 
to reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder is denied.  

New and material evidence has not been received and the claim 
to reopen the veteran's claim for entitlement to service 
connection for chronic schizophrenia is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


